United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF DEFENSE, TYNDALL
)
AIR FORCE BASE, FL, Employer
)
__________________________________________ )
R.J., Appellant

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1202
Issued: December 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 3, 2009 appellant filed a timely appeal from a March 24, 2009 decision of the
Office of Workers’ Compensation Programs adjudicating his schedule award claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than three percent impairment to his right upper
extremity.
FACTUAL HISTORY
On August 31, 2006 appellant, then a 56-year-old toolmaker, filed a claim for a traumatic
injury on August 14, 2006 when a rachet broke causing his right elbow to slam into grating. The
Office accepted his claim for a fractured right elbow and olecranon bursitis. On August 30, 2007
appellant underwent a right olecranon bursectomy and exostectomy. On February 26, 2009
appellant filed a claim for a schedule award.

In a report dated December 19, 2007, Dr. Mark J. Tenholder, an attending Board-certified
orthopedic surgeon, provided findings on physical examination and opined that appellant had
reached maximum medical improvement. He stated that appellant could return to full duty and
had zero percent impairment of his right upper extremity based on a state impairment guide.
In a November 7, 2008 report, Dr. Robert B. Dehgan, a Board-certified physiatrist,
reviewed appellant’s medical history and provided findings on physical examination. There was
no redness, swelling or deformity of the right elbow. Angle of the elbow, medial and lateral
ligaments was stable. Range of motion of the right elbow was 125 degrees of flexion, 10 degrees
of extension and 80 degrees of pronation and supination. In an addendum report dated
February 4, 2009, Dr. Dehgan stated that appellant had 50 percent impairment of the upper
extremity for a disorder of the ulnohumeral joint, based on Table 16-18 at page 499 of the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (the A.M.A., Guides) and section 16.7 (Impairment of the Upper Extremities Due to
Other Disorders). However, in the impairment worksheet portion of his report, he indicated that
appellant had no impairment due to this section in the A.M.A., Guides regarding other disorders.
In the worksheet, Dr. Dehgan determined that appellant had 20 percent elbow impairment due to
decreased range of motion, including 15 percent for 125 degrees of flexion and 5 percent for 10
degrees of extension. He determined that appellant had 10 percent upper extremity impairment
that converted to 6 percent whole person impairment based on Table 16-3 (Conversion of
Impairment of the Upper Extremity to Impairment of the Whole Person), line 11, at page 439 of
the fifth edition of the A.M.A., Guides. On appeal appellant requests that the Board modify the
Office’s schedule award decision to reflect Dr. Dehgan’s impairment rating.
On March 18, 2009 an Office medical adviser stated that appellant had three percent right
upper extremity impairment based on decreased elbow range of motion and Table 16-34 at page
472 of the A.M.A., Guides (two percent for 125 degrees of flexion1 and one percent for 10
degrees of extension).2
By decision dated March 24, 2009, the Office granted appellant a schedule award based
on three percent right upper extremity for 9.36 weeks, from November 7, 2008 to
January 11, 2009.3

1

Table 16-34 provides two percent impairment for 120 degrees of flexion and one percent for 130 degrees. The
Office medical adviser applied the higher of the two percentages.
2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (after obtaining all necessary medical evidence, the file should be routed to an
Office medical adviser for an opinion concerning the nature and percentage of impairment in accordance with the
A.M.A., Guides, with the medical adviser providing rationale for the percentage of impairment specified, especially
when there is more than one evaluation of the impairment present).
3

The Act provides for 312 weeks of compensation for 100 percent loss or loss of use of the upper extremity.
5 U.S.C. § 8107(c)(10). Multiplying 312 weeks by 3 percent equals 9.36 weeks of compensation.

2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6
ANALYSIS
Dr. Dehgan reviewed appellant’s medical history and provided findings on physical
examination. There was no redness, swelling or deformity of the right elbow. Angle of the
elbow, medial and lateral ligaments was stable. Range of motion of the right elbow was 125
degrees of flexion, 10 degrees of extension and 80 degrees of pronation and supination.
Dr. Dehgan stated that appellant had 50 percent impairment of the upper extremity for a disorder
of the ulnohumeral joint, based on Table 16-18 at page 499 of the fifth edition of the A.M.A.,
Guides in section 16.7 (Impairment of the Upper Extremities Due to Other Disorders). In the
impairment worksheet portion of his report, however, he indicated that appellant had no
impairment based on this section of the A.M.A., Guides. Consequently, there is a conflicting
determination in Dr. Dehgan’s report regarding impairment due to a disorder of the ulnohumeral
joint under the section on impairment due to other disorders. In the worksheet, Dr. Dehgan
determined that appellant had 20 percent elbow impairment due to decreased range of motion,
including 15 percent for 125 degrees of flexion and 5 percent for 10 degrees of extension.
However, Table 16-34 at page 472 of the A.M.A., Guides provides between one and two percent
for 125 degrees of flexion7 and one percent for 10 degrees of extension. Therefore,
Dr. Dehgan’s rating of appellant’s impairment due to decreased range of motion is incorrect. He
further determined that appellant had 10 percent upper extremity impairment that converted to 6
percent whole person impairment based on Table 16-3 at page 439 of the fifth edition of the
A.M.A., Guides. It is unclear how Dr. Dehgan determined the 10 percent upper extremity
impairment in his worksheet which he applied to Table 16-3 at page 439. In any event, neither
the Act nor the implementing regulations provide for a schedule award for the body as a whole.8
Due to these deficiencies, Dr. Dehgan’s report does not establish that appellant has more than
three percent right upper extremity impairment.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404.

7

As noted, the Office medical adviser applied the higher of the two percentages.

8

See Guiseppe Aversa, 55 ECAB 164, 167 (2003).

3

CONCLUSION
The Board finds that appellant has no more than three percent right upper extremity
impairment for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 24, 2009 is affirmed.
Issued: December 1, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

